Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of this ___ day of
___________, 2019 by and between Mini Melts of America, Inc., a Pennsylvania
corporation (“Buyer”) and BoxScore Brands, Inc., a Delaware corporation
(“Seller”).

 

BACKGROUND

 

Seller is the owner of certain vending machines, equipment and vehicles. The
parties desire and intend that Seller shall sell such items to Buyer, and Buyer
shall purchase such items from Seller, subject to and upon the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants and agreements contained in this Agreement, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

PURCHASE AND SALE

 

1.1 Agreement to Sell. At the Closing (as defined in Section 5.1 hereof), and in
accordance with the terms and conditions of this Agreement, Seller shall grant,
sell, convey, assign and deliver to Buyer all of Seller’s right, title and
interest in and to the vending machines, equipment and vehicles specifically
listed on Schedule 1.1 hereto (collectively, the “Acquired Assets”).

 

1.2 Excluded Assets. For the avoidance of doubt, (a) the Acquired Assets shall
not include any asset not described in Section 1.1 above and identified on
Schedule 1.1 attached hereto, and (b) Buyer shall be entitled to retain all
product inventory and cash in the vending machines included within the Acquired
Assets at the time of Closing.

 

1.3 Agreement to Purchase. At the Closing, in accordance with the terms and
conditions of this Agreement and in reliance upon the representations,
warranties and covenants of Seller set forth herein, Buyer shall purchase the
Acquired Assets from Seller for the Purchase Price (as defined in Section 1.4
hereof). It is understood and agreed that Buyer does not assume or agree
hereunder or otherwise to pay, perform or discharge any debt, obligation, tax or
liability, known or unknown, contingent or otherwise, of Seller of any kind or
nature whatsoever including, without limitation, any tax obligations of Seller
(all of which liabilities are collectively referred to herein as the “Excluded
Liabilities”).

 

1.4 Purchase Price. The purchase price for the Acquired Assets (the “Purchase
Price”) shall be Three Hundred Fifty Thousand Dollars ($350,000) in cash; Buyer
shall pay Seller the Purchase Price at Closing via wire transfer of immediately
available funds to an account designated in writing by Seller.

 



 

 

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Buyer as of the date hereof as follows:

 

2.1 Corporate Existence. Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite corporate power and authority to carry on its business as now
conducted. Seller is duly qualified as a foreign corporation and is in good
standing under the laws of the State of California.

 

2.2 Authority. Seller has full power and authority and legal right to enter into
this Agreement. All actions on the part of Seller necessary to approve the
transactions contemplated by this Agreement have been duly taken as required by
applicable law. This Agreement has been duly executed and delivered by Seller
and constitutes the valid and binding agreement and obligation of Seller
enforceable against Seller in accordance with its terms, subject to the effect
of any applicable bankruptcy, moratorium, insolvency, fraudulent conveyance,
reorganization or other similar law affecting the enforceability of creditors’
rights generally and to the effect of general principles of equity which may
limit the availability of remedies (whether in a proceeding at law or in
equity).

 

2.3 Absence of Violation or Conflicts. The execution and delivery of this
Agreement and the consummation and performance by Seller of the transactions
contemplated herein will not violate, conflict with or result in the breach of
any term, condition or provision of, or require the consent of any third party
under (a) any existing law, ordinance, or governmental rule or regulation to
which Seller is subject, (b) any judgment, order, writ, injunction, decree or
award of any court, arbitrator or governmental or regulatory official, body or
authority which is applicable to Seller, (c) the charter, bylaws or any other
organizational documents of Seller or any securities issued by Seller, or (d)
any contract to which Seller is bound or subject.

 

2.4 Title to Acquired Assets; Condition. Seller has good, valid and marketable
title to all assets which are included in the Acquired Assets, free and clear of
all mortgages, liens, pledges, security interests, charges, claims, restrictions
and other encumbrances and defects of title of any nature whatsoever, except for
the leased vehicles being transferred or assigned from Seller to Buyer. For the
avoidance of doubt, all of the Acquired Assets are owned by Seller and none of
the Acquired Assets are leased by Seller from a third party, except for the
leased vehicles being transferred or assigned from Seller to Buyer.. The
Acquired Assets are in good operating condition, ordinary wear and tear
excepted.

 

2.5 Litigation. No litigation, including any arbitration, investigation or other
proceeding of or before any court, arbitrator or governmental or regulatory
official, body or authority, is pending or, to the knowledge of Seller,
threatened against Seller or which relates to the Acquired Assets or the
transactions contemplated by this Agreement.

 

2.6 Taxes. All federal, state and local tax returns, reports, statements and
other similar filings required to be filed by Seller (collectively, the “Tax
Returns”) with respect to any federal, state or local taxes, assessments,
interest, penalties, deficiencies, fees and other governmental charges or
impositions (including without limitation all income tax, unemployment
compensation, social security, payroll, sales and use, excise, privilege,
property, ad valorem, franchise, license, and any other tax or similar
governmental charge) (collectively, “Taxes”) have been filed with the
appropriate governmental agencies in all jurisdictions in which such Tax Returns
are required to be filed and all such Tax Returns properly reflect the Tax
liabilities of Seller for the periods, property or events covered thereby, which
have been paid.

 



2

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Sellers as of the date hereof as
follows:

 

3.1 Organization. Buyer is a corporation duly organized, validly existing and
presently subsisting under the laws of the Commonwealth of Pennsylvania and has
all requisite corporate power and authority to own its properties and carry on
its business as now conducted.

 

3.2 Authority. Buyer has full power and authority and legal right to enter into
this Agreement. All actions on the part of Buyer necessary to approve the
transactions contemplated by this Agreement have been duly taken as required by
applicable law. This Agreement has been duly executed and delivered by Buyer and
constitutes the valid and binding agreement and obligation of Buyer enforceable
against Buyer in accordance with its terms, subject to the effect of any
applicable bankruptcy, moratorium, insolvency, fraudulent conveyance,
reorganization or other similar law affecting the enforceability of creditors’
rights generally and to the effect of general principles of equity which may
limit the availability of remedies (whether in a proceeding at law or in
equity).

 

3.3 Absence of Violations or Conflicts. The execution and delivery of this
Agreement and the consummation and performance by Buyer of the transactions
contemplated herein will not violate, conflict with or result in the breach of
any term, condition or provision of, or require the consent of any third party
under (a) any existing law, ordinance, or governmental rule or regulation to
which Buyer is subject, (b) any judgment, order, writ, injunction, decree or
award of any court, arbitrator or governmental or regulatory official, body or
authority which is applicable to Buyer, (c) the charter, bylaws or any other
organizational documents of Buyer or any securities issued by Buyer, or (d) any
contract to which Buyer is bound or subject.

 

ARTICLE IV

 

OTHER AGREEMENTS

 

4.1 Expenses. Except as otherwise provided herein, each party hereto shall pay
its own expenses and costs incurred in connection with the negotiation and
consummation of this Agreement and the transactions contemplated hereby.

 

4.2 Brokers. Each of the parties represents and warrants that it has dealt with
no broker or finder in connection with any of the transactions contemplated by
this Agreement, and insofar as it knows, no broker or other third party is
entitled to any commission or finder’s fee in connection with any of these
transactions.

 

4.3 Public Disclosure. Following the Closing, neither Buyer nor Seller shall
make any public statement or release concerning this Agreement or the
transactions contemplated hereby, without the prior written consent of the other
party, except as required by applicable law, SEC regulation, or court order.

 

4.4 Transfer Taxes. Each party shall be solely responsible to pay their own
Taxes arising as a result of the transactions contemplated by this Agreement.

 

4.5 Tax Clearance Certificates. If requested by Buyer, Seller shall notify all
of the taxing authorities in the jurisdictions that impose Taxes on Seller or
where Seller has a duty to file Tax Returns of the transactions contemplated by
this Agreement in the form and manner required by such taxing authorities, if
the failure to make such notifications or receive any available tax clearance
certificate could subject the Buyer to any Taxes of Seller. Regardless, if any
taxing authority asserts that Seller (or Buyer, under the principles of
successor liability) is liable for any Tax, Seller shall promptly pay any and
all such amounts and shall provide evidence to the Buyer that such liabilities
have been paid in full or otherwise satisfied.

 



3

 

 

4.6 Other Tax Matters. Seller shall prepare and timely file, or cause to be
prepared and timely filed, any and all Tax Returns and reports required to be
filed with respect to Taxes assessed or assessable against or otherwise relating
to Seller or the Acquired Assets for any taxable period ending on or prior to,
or that includes, the Closing Date, and pay all Taxes due in connection
therewith. Buyer, on the one hand, and Seller, on the other hand, shall provide
each other with such cooperation and information as any of them reasonably may
request of the other in filing any Tax Return, amended Tax Return, determining a
liability for Taxes or transfer Taxes or participating in or conducting any
audit or other proceeding in respect of Taxes or transfer Taxes.

 

ARTICLE V

 

THE CLOSING

 

5.1 Time, Date and Place of Closing. Subject to the provisions hereof, the
closing of the transactions contemplated by this Agreement (the “Closing”) shall
occur on the date execution date of this agreement (the “Closing Date”).

 

5.2 Deliveries by Sellers at the Closing. At the Closing, Seller shall deliver
to Buyer a bill of sale relating to the Acquired Assets, in a form reasonably
acceptable to the parties (the “Bill of Sale”), as well as vehicle titles for
any vehicles included within the Acquired Assets, duly endorsed to Buyer.

 

5.3 Deliveries by Buyer at the Closing. At the Closing, Buyer shall deliver to
Seller the Purchase Price.

 

ARTICLE VI

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

 

6.1 Survival. The parties agree that the representations, warranties and
covenants contained in this Agreement shall survive the Closing.

 

6.2 Indemnification by Seller. Seller shall indemnify, hold harmless and defend
Buyer, its affiliates, and their respective officers, directors and employees
(collectively, the “Buyer Indemnified Parties”) after the Closing Date from and
against all claims, damages, losses, judgments, fines, penalties, liabilities,
costs and expenses (including reasonable attorneys’ fees) (collectively, the
“Damages”) incurred or suffered by the Buyer Indemnified Parties that result
from, relate to or arise out of any misrepresentation, breach of warranty or
nonfulfillment of any agreement or covenant on the part of Seller under this
Agreement,

 

6.3 Indemnification by Buyer. Buyer shall indemnify, hold harmless and defend
Seller and its officers, directors and employees (collectively, the “Seller
Indemnified Parties”) after the Closing Date from and against all Damages
incurred or suffered by the Seller Indemnified Parties that result from, relate
to or arise out of any misrepresentation, breach of warranty or nonfulfillment
of any agreement or covenant on the part of Buyer under this Agreement.

 



4

 

 

6.4 Claims for Indemnification. Whenever any claim shall arise for
indemnification under this Article VI, the party seeking indemnification (the
“Indemnified Party”), shall notify the party from whom indemnification is sought
in writing (the “Indemnifying Party”) of the claim within fourteen (14) days of
the receipt of written notice of any such claim and, when known, the facts
constituting the basis for such claim (an “Indemnification Claim Notice”). In
the event of any such claim for indemnification hereunder resulting from or in
connection with any claim or legal proceedings by a third party, the
Indemnification Claim Notice shall specify, if known, the amount or an estimate
of the amount of the liability arising therefrom and shall append all legal
papers, notices and other documents received in connection therewith. The
delivery of the Indemnification Claim Notice by the Indemnified Party to the
Indemnifying Party within such fourteen-day period shall not be a condition
precedent to any liability of the Indemnifying Party under this Agreement,
unless such Indemnifying Party has otherwise been prejudiced by the lack of or
delay in delivering such Indemnification Claim Notice. The Indemnified Party
shall not settle or compromise any claim by a third party for which it is
entitled to indemnification hereunder without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld or delayed
if the settlement or judgment includes an unconditional release to the
Indemnified Party from all liability with respect to such claim, provided,
however, that if suit shall have been instituted against the Indemnified Party
and the Indemnifying Party shall not have taken control of such suit after
notification thereof as provided in Section 6.5 hereof, the Indemnified Party
shall have the right to settle or compromise such claim upon giving reasonable
and timely notice to the Indemnifying Party, as provided in Section 6.5.

 

6.5 Defense by the Indemnifying Party. In connection with any claim which may
give rise to indemnity hereunder resulting from or arising out of any claim or
legal proceeding, the Indemnifying Party, at its sole cost and expense may, upon
written notice to the Indemnified Party, assume the defense of any such claim or
legal proceeding, whether or not under a reservation of rights with respect to
ultimate liability under this Article VI. If the Indemnifying Party assumes the
defense of any such claim or legal proceeding, the Indemnifying Party shall
select counsel reasonably acceptable to the Indemnified Party to conduct the
defense of such claims or legal proceedings and at the sole cost and expense of
the Indemnifying Party shall take all steps necessary in the defense or
settlement thereof. The Indemnifying Party shall not consent to a settlement of,
or the entry of any judgment arising from, any such claim or legal proceeding,
without the prior written consent of the Indemnified Party (which consent shall
not be unreasonably withheld or delayed if the settlement or judgment includes
an unconditional release to the Indemnified Party from all liability with
respect to such claim). The Indemnified Party shall be entitled to participate
in (but not control) the defense of any such action, with its own counsel and at
its own expense. If the Indemnifying Party does not assume the defense of any
such claim or litigation resulting therefrom within twenty one (21) days after
the date of the Indemnification Claim Notice, (a) the Indemnified Party may
defend against such claim or litigation in such manner as it may deem
appropriate, including, but not limited to, settling such claim or litigation,
after giving notice of the same to the Indemnifying Party, on such terms as the
Indemnified Party may reasonably deem appropriate, and (b) the Indemnifying
Party shall be entitled to participate in (but not control) the defense of such
action, with its counsel and at its own expense.

 

6.6 Payment. Upon the determination of liability under Sections 6.2 or 6.3
hereof, the appropriate party shall pay to the other, within 10 days after such
determination, the amount of any claim for indemnification made hereunder and,
if such payment is not made thereunder, the Indemnified Party shall have, in
addition to its other remedies, set-off rights against any amounts owed to the
Indemnifying Party and/or its affiliates, in a manner as the Indemnified Party
shall exclusively determine.

 

ARTICLE VII

 

MISCELLANEOUS PROVISIONS

 

7.1 Further Assurances. Each party shall do such things as may be reasonably
requested by another party hereto, at the expense of such requesting party, in
order more effectively to consummate or document the transactions contemplated
by this Agreement.

 



5

 

 

7.2 Notices. All notices, communications and deliveries under this Agreement
shall be made in writing, signed by the party making the same, shall specify the
Section of this Agreement pursuant to which it is given, and shall be deemed
given on the date delivered if delivered in person, on the third (3rd) business
day after mailed if mailed certified mail (with postage prepaid), return receipt
requested, or on the next day after delivered by Federal Express or other
nationally recognized overnight courier service, as follows:

 

  To Buyer: Mini Melts of America, Inc.     245 Asylum Street     Norwich, CT
06360     Attention: Daniel P. Kilcoyne           With a copy to: Stradley Ronon
Stevens & Young, LLP     457 Haddonfield Road, Suite 100     Cherry Hill, NJ
08002     Attention: William T. Mandia, Esq.           To Seller: BoxScore
Brands, Inc.     3675 West Teco Avenue     Unit 8     Las Vegas, NV 89118

 

or to such other representative or to such other address as the parties hereto
may furnish to the other parties in writing. If notice is given pursuant to this
section of a permitted successor or assign of a party of this Agreement, then
notice shall be given as set forth above to such successor or assign of such
party.

 

7.3 Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto, and their respective successors and permitted
assigns. No party may assign this Agreement or any rights or obligations
hereunder, by operation of law or otherwise, without the prior written consent
of the other Party.

 

7.4 Captions; Definitions; Interpretation. The titles or captions of articles,
sections and subsections contained in this Agreement are inserted only as a
matter of convenience and for reference and in no way define, limit, extend or
describe the scope of this Agreement or the intent of any provision hereof. The
parties agree to all definitions in the statement of parties to this Agreement
and in the other introductory language to this Agreement.

 

7.5 Controlling Law; Amendment; Waiver; Waiver of Jury Trial.

 

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, OTHER THAN
CONFLICT OF LAWS PRINCIPLES THEREOF DIRECTING THE APPLICATION OF ANY LAW OTHER
THAN THAT OF THE COMMONWEALTH OF PENNSYLVANIA. THE COURTS OF THE COMMONWEALTH OF
PENNSYLVANIA OR THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
PENNSYLVANIA SHALL HAVE EXCLUSIVE JURISDICTION OVER ALL DISPUTES BETWEEN THE
PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE OTHER DOCUMENTS
CONTEMPLATED HEREBY. THE PARTIES HEREBY CONSENT TO AND AGREE TO SUBMIT TO THE
JURISDICTION OF SUCH COURTS. EACH OF THE PARTIES WAIVES, AND AGREES NOT TO
ASSERT IN ANY SUCH DISPUTE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY CLAIM THAT (A) SUCH PARTY IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
SUCH COURTS; (B) SUCH PARTY AND SUCH PARTY’S PROPERTY IS IMMUNE FROM ANY LEGAL
PROCESS ISSUED BY SUCH COURTS; OR (C) ANY LITIGATION COMMENCED IN SUCH COURTS IS
BROUGHT IN AN INCONVENIENT FORUM.

 



6

 

 

(b) This Agreement may not be altered or amended except in a writing signed by
all of the parties hereto.

 

(c) The failure of any party hereto at any time to require performance of any
provisions hereof shall in no manner affect the right to enforce the same. No
waiver by any party hereto of any condition, or of the breach of any term,
provision, warranty, representation, agreement or covenant contained in this
Agreement, whether by conduct or otherwise, in any one or more instances shall
be deemed or construed as a further or continuing waiver of any such condition
or breach or a waiver of any other condition or of the breach of any other
terms, provision, warranty, representation, agreement or covenant herein
contained.

 

(d) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY PROCEEDING (WHETHER BASED IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY TRANSACTION OR AGREEMENT CONTEMPLATED UNDER
THIS AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

7.6 Representations and Warranties. The respective representations and
warranties of the parties hereto shall not be deemed to be waived or otherwise
affected by any investigation made by any other parties hereto, unless otherwise
specifically provided herein. Each party acknowledges and agrees that in making
its decision to enter into this agreement, it has not relied upon any
representation, warranty or other statement made by the other Party except for
those expressly set forth in this Agreement.

 

7.7 Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the transactions contemplated and supersedes all
prior agreements, understandings, and negotiations, both written and oral, among
the parties with respect thereto, including, but not limited to, that certain
letter of intent between the parties dated as of February 8, 2019; provided,
however, that the final paragraph of Paragraph 8 of such letter of intent shall
remain in full force and effect and shall not be superseded hereby. The
schedules to this Agreement are deemed incorporated by reference herein and
shall be understood to be a part hereof as though included in the body of the
Agreement.

 

7.8 Third Party Beneficiaries. Except for the rights of the Buyer Indemnified
Parties and Seller Indemnified Parties under Article VI hereof, which may be
only asserted through a party to this Agreement, this Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any third party any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

 



7

 

 

7.9 No Presumption. Neither this Agreement nor any other agreement between the
parties nor any uncertainty or ambiguity herein or therein shall be construed or
resolved using any presumption against any party hereto or thereto, whether
under any rule of construction or otherwise. On the contrary, this Agreement and
the other agreements between the parties have been reviewed by the parties and
their counsel and, in the case of any ambiguity or uncertainty, shall be
construed according to the ordinary meaning of the words used so as to fairly
accomplish the purposes and intentions of all parties hereto.

 

7.10 Severability. If any provision of this Agreement for any reason shall be
held to be illegal, invalid or unenforceable, such illegality shall not affect
any other provision of this Agreement, but this Agreement shall be construed as
if such illegal, invalid or unenforceable provision had never been included
herein.

 

7.11 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same document. The reproduction of signatures by means of electronic
delivery shall be treated as though such reproductions are executed originals.

 

[Signature Page Follows]

 



8

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the date first above written.

 

  MINI MELTS OF AMERICA, INC.         By:     Name: Daniel P. Kilcoyne    
Title: President         BOXSCORE BRANDS, INC.         By:     Name:     Title:
 

 

CONSENTED TO1:

 

Automated Retail Leasing Partners, LP (equipment lease creditor)

 



By:     Name:     Title:    

 

Cobrador Multi-Strategy Partners, LP (lead secured creditor)

 

By:     Name:     Title:    

 



9

 

 

Schedule 1.1 – Acquired Assets

 

See attached.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10



 

 